      Case 2:20-cv-02516-HLT-JPO Document 65 Filed 04/01/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

 ROBERT BRUCE SCOTT, et al.,

           Plaintiffs,

           v.                                          Case No. 20-2516-HLT

 EQUIFAX, INC., et al.,

           Defendants.


                                        ORDER

      Plaintiffs bring this action alleging violations of the Fair Credit Reporting Act

(“FCRA”), 15 U.S.C. § 1681 et seq. On March 25, 2021, plaintiffs filed notices with the

court regarding their requests that each defendant provide plaintiff a description of its

reinvestigation procedure of the accounts described in plaintiffs’ complaint (ECF Nos. 57-

59). On March 31, 2021, the presiding U.S. District Judge, Holly L. Teeter, conducted a

telephone status conference. During the conference, plaintiffs moved to withdraw their

notices, and without objection, Judge Teeter granted the motion (see ECF No. 64).

      IT IS SO ORDERED.

      Dated April 1, 2021, at Kansas City, Kansas.

                                         s/ James P. O’Hara
                                         James P. O’Hara
                                         U.S. Magistrate Judge




                                            1
